NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
OTAY MESA PROPERTY, L.P., RANCHO VISTA
DEL MAR, OTAY INTERNATIONAL LLC, AND
INTERNATIONAL INDUSTRIAL PARK, INC.,
Plaintiffs-Cr0ss Appellcmts, l
V.
UNITED STATES,
Defen,dant-Appellcm,t.
2011-5002, - 5008
Appeals from the United States Court of Federa1
Claims in case no. 06-CV-167, Judge Thomas C. Whee1er.
ON MOTION
0 R D E R
The United States moves for an extension of time to
file its initial brief.
Upon consideration thereof
IT IS ORDERED THAT:
The motion is granted The United States shall file
its brief by January 3, 2011

~1,.1,1,_, .,_ _ ___ _,x=.»